(Por la corte, a propuesta, del
Juez Asociado Señor Wolf.)
A la moción de desestimación presentada el 26 de febrero actual y ampliada en escrito del día siguiente, ayer: aten-dida la interpretación dada por este tribunal a la ley No. 31 de 1927 en los casos de Llovet Díaz, Aran ¡Zuzuarregui, González y Flores, todos contra la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores, resueltos el mismo día en que éste fue decidido, surgiendo el hecho de que el peticionario Mateo no había ejercido como un verdadero ar-quitecto de su propia solicitud estudiada a la luz de la prueba que a la junta presentara el mismo peticionario, no ha lugar.